ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                )
                                             )
  Constellation NewEnergy, Inc.              ) ASBCA No. 62519
                                             )
  Under Contract Nos. DE-AM36-09GO29040 )
                       T.O. N39430-16-F-1803 )

  APPEARANCE FOR THE APPELLANT:                         William J. Spriggs, Esq.
                                                         Spriggs Law Group
                                                         Lynchburg, VA

  APPEARANCES FOR THE GOVERNMENT:                       Craig D. Jensen, Esq.
                                                         Navy Chief Trial Attorney
                                                        Matthew D. Bordelon, Esq.
                                                         Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: December 2, 2020




                                                MICHAEL N. O’CONNELL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

         I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62519, Appeal of Constellation
NewEnergy, Inc., rendered in conformance with the Board’s Charter.

       Dated: December 2, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals